UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05655 DWS Municipal Income Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:11/30 Date of reporting period: 8/31/2011 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofAugust 31, 2011(Unaudited) DWS Municipal Income Trust Principal Amount ($) Value ($) Municipal Bonds and Notes 115.9% Alabama 2.0% Camden, AL, Industrial Development Board Revenue, Series B, AMT, Prerefunded, 6.375%, 12/1/2024 Huntsville, AL, Water & Sewer Revenue, AMT, 5.75%, 10/1/2011, INS: NATL Arizona 0.5% Arizona, Salt Verde Financial Corp., Gas Revenue: 5.0%, 12/1/2037 5.5%, 12/1/2029 California 21.1% California, Bay Area Toll Authority, Toll Bridge Revenue, San Francisco Bay Area, Series F-1, 5.125%, 4/1/2039 California, Health Facilities Financing Authority Revenue, Catholic Healthcare West, Series A, 6.0%, 7/1/2039 California, M-S-R Energy Authority, Series A, 7.0%, 11/1/2034 California, San Gorgonio Memorial Healthcare, Election of 2006, Series C, 7.2%, 8/1/2039 California, South Bayside Waste Management Authority, Solid Waste Enterprise Revenue, Shoreway Environmental Center, Series A, 6.25%, 9/1/2029 California, Special Assessment Revenue, Golden State Tobacco Securitization Corp., Series 2003-A-1, Prerefunded, 6.75%, 6/1/2039 California, State General Obligation: Series B-5, 0.17% *, 5/1/2040, LOC: Barclays Bank PLC 5.5%, 3/1/2040 6.0%, 4/1/2038 California, State Public Works Board, Lease Revenue, Capital Projects, Series I-1, 6.375%, 11/1/2034 California, State Public Works Board, Lease Revenue, Department of Corrections, Series C, 5.5%, 6/1/2021 California, State Public Works Board, Lease Revenue, Department of General Services, Buildings 8 & 9, Series A, 6.25%, 4/1/2034 California, Statewide Communities Development Authority Revenue, American Baptist Homes of the West, 6.25%, 10/1/2039, GTY: American Baptist Homes of the Midwest Corona-Norco, CA, Unified School District, Election of 2006, Series A, 5.0%, 8/1/2031, INS: AGMC Kern, CA, High School District, Election of 2004, Series B, 5.0%, 8/1/2030, INS: AGMC Los Angeles, CA, Community College District, Election of 2008, Series C, 5.25%, 8/1/2039 Los Angeles, CA, Department of Airports Revenue, Los Angeles International Airport, Series B, 5.0%, 5/15/2035 Port Oakland, CA, Series A, AMT, 5.0%, 11/1/2027, INS: NATL San Diego, CA, Community College District, Election of 2006, 5.0%, 8/1/2036 Colorado 1.6% Colorado, E-470 Public Highway Authority Revenue, Series A-1, 5.5%, 9/1/2024, INS: NATL Colorado, Health Facilities Authority Revenue, Covenant Retirement Communities, Inc., 5.0%, 12/1/2035 Colorado, Health Facilities Authority Revenue, Portercare Adventist Health System, Prerefunded, 6.5%, 11/15/2031 Colorado, Housing & Finance Authority, Single Family Mortgage, "I", Series B3, 0.17% *, 11/1/2021, LOC: Fannie Mae, Freddie Mac Colorado, Single Family Housing Revenue, Series B2, AMT, 7.25%, 10/1/2031 Florida 10.8% Miami-Dade County, FL, Aviation Revenue, Series A, 5.5%, 10/1/2041 Miami-Dade County, FL, Aviation Revenue, Miami International Airport: Series A, AMT, 5.25%, 10/1/2033, INS: AGC Series A-1, 5.375%, 10/1/2035 Miami-Dade County, FL, Educational Facilities Authority Revenue, University of Miami, Series A, 5.75%, 4/1/2028 Miami-Dade County, FL, Expressway Authority, Toll Systems Revenue, Series A, 5.0%, 7/1/2035, INS: AGMC North Brevard County, FL, Hospital District Revenue, Parrish Medical Center Project: 5.5%, 10/1/2028 5.75%, 10/1/2038 Orlando & Orange County, FL, Expressway Authority Revenue: Series C, 5.0%, 7/1/2035 Series A, 5.0%, 7/1/2040 Georgia 7.3% Atlanta, GA, Airport Revenue, Series A, 5.0%, 1/1/2035 Atlanta, GA, Water & Wastewater Revenue, Series A, 6.25%, 11/1/2039 Gainesville & Hall County, GA, Hospital Authority Revenue, Anticipation Certificates, Northeast Georgia Healthcare, Series A, 5.5%, 2/15/2045 Georgia, Main Street Natural Gas, Inc., Gas Project Revenue: Series A, 5.0%, 3/15/2020 Series A, 5.5%, 9/15/2024 Series A, 5.5%, 9/15/2028 Georgia, Medical Center Hospital Authority Revenue, Anticipation Certificates, Columbus Regional Healthcare Systems, 6.5%, 8/1/2038, INS: AGC Hawaii 1.5% Hawaii, State Airports Systems Revenue, Series A, 5.0%, 7/1/2039 Hawaii, State Department of Budget & Finance, Special Purpose Revenue, Hawaiian Electric Co., Inc.: Series D, AMT, 6.15%, 1/1/2020, INS: AMBAC 6.5%, 7/1/2039, GTY: Hawaiian Electric Co., Inc. Idaho 1.0% Idaho, Health Facilities Authority Revenue, St. Luke's Regional Medical Center: 5.0%, 7/1/2035, INS: AGMC 6.75%, 11/1/2037 Illinois 10.6% Channahon, IL, Morris Hospital Revenue, Series D, 0.2% *, 12/1/2032, LOC: US Bank NA Chicago, IL, Airport Revenue, O'Hare International Airport: AMT, 5.5%, 1/1/2014, INS: AMBAC Series A, 5.75%, 1/1/2039 Series B, 6.0%, 1/1/2041 Illinois, Finance Authority Revenue, Advocate Health Care Network: Series B, 5.375%, 4/1/2044 Series D, 6.5%, 11/1/2038 Illinois, Finance Authority Revenue, Elmhurst Memorial Healthcare, Series A, 5.625%, 1/1/2037 Illinois, Finance Authority Revenue, Memorial Health Systems, 5.5%, 4/1/2039 Illinois, Finance Authority Revenue, Northwest Community Hospital, Series A, 5.5%, 7/1/2038 Illinois, Finance Authority Revenue, Roosevelt University Project, 6.5%, 4/1/2044 Illinois, Metropolitan Pier & Exposition Authority, Dedicated State Tax Revenue, McCormick Place, Series B, 5.0%, 6/15/2050, INS: AGMC Illinois, Railsplitter Tobacco Settlement Authority, 6.0%, 6/1/2028 Illinois, State Toll Highway Authority Revenue, Senior Priority, Series A-2A, 0.22% *, 7/1/2030, LOC: Bank of Tokyo-Mitsubishi UFJ University of Illinois, Auxiliary Facilities Systems, Series A, 5.25%, 4/1/2041 Indiana 1.4% Indiana, Finance Authority Hospital Revenue, Deaconess Hospital Obligation, Series A, 6.75%, 3/1/2039 Indiana, Hospital & Healthcare Revenue, Health Facilities Authority, Prerefunded, 5.5%, 11/1/2031 Kentucky 2.3% Kentucky, Economic Development Finance Authority, Health System Revenue, Norton Healthcare: Series A, 6.5%, 10/1/2020 Series A, 6.625%, 10/1/2028 Kentucky, Economic Development Finance Authority, Louisville Arena Project Revenue, Series A-1, 6.0%, 12/1/2042, INS: AGC Louisville & Jefferson County, KY, Metropolitan Government Health Systems Revenue, Norton Healthcare, Inc., 5.0%, 10/1/2030 Louisiana 1.1% Louisiana, Public Facilities Authority, Hospital Revenue, Lafayette General Medical Center, 5.5%, 11/1/2040 Louisiana, St. John Baptist Parish Revenue, Marathon Oil Corp., Series A, 5.125%, 6/1/2037 Maryland 0.6% Maryland, State Health & Higher Educational Facilities Authority Revenue, Anne Arundel Health Systems, Series A, 6.75%, 7/1/2039 Maryland, State Health & Higher Educational Facilities Authority Revenue, Washington County Hospital, 5.75%, 1/1/2033 Massachusetts 2.3% Massachusetts, Airport Revenue, U.S. Airways, Inc. Project, Series A, AMT, 5.875%, 9/1/2023, INS: NATL Massachusetts, Bay Transportation Authority, Sales Tax Revenue, Series A-1, 0.17% *, 7/1/2021, SPA: JPMorgan Chase Bank Massachusetts, State Development Finance Agency Revenue, Babson College, Series A,0.16% *, 10/1/2032, LOC: Citizens Bank Massachusetts, State Health & Educational Facilities Authority Revenue, Boston Medical Center Project, 5.25%, 7/1/2038 Massachusetts, State Health & Educational Facilities Authority Revenue, Suffolk University, Series A, 5.75%, 7/1/2039 Michigan 4.0% Chippewa County, MI, Hospital & Healthcare Revenue, Chippewa County War Memorial, Series B, 5.625%, 11/1/2014 Michigan, State Building Authority Revenue, Series I-A, 5.375%, 10/15/2041 Michigan, State Building Authority Revenue, Facilities Program: Series H, 5.125%, 10/15/2033 Series I, 6.0%, 10/15/2038 Michigan, State Hospital Finance Authority Revenue, Henry Ford Health Hospital, 5.75%, 11/15/2039 Royal Oak, MI, Hospital Finance Authority Revenue, William Beaumont Hospital, 8.25%, 9/1/2039 Minnesota 0.3% Minneapolis, MN, Health Care Systems Revenue, Fairview Health Services, Series A, 6.75%, 11/15/2032 Mississippi 0.3% Warren County, MS, Gulf Opportunity Zone, International Paper Co., Series A, 6.5%, 9/1/2032 Nevada 3.0% County of Clark, NV, Airport Revenue, Series B, 5.125%, 7/1/2036 Henderson, NV, Health Care Facility Revenue, Catholic Healthcare West, Series B, 5.25%, 7/1/2031 New Jersey 4.6% New Jersey, Economic Development Authority Revenue, Cigarette Tax, 5.75%, 6/15/2034 New Jersey, Hospital & Healthcare Revenue, General Hospital Center at Passaic, ETM, 6.75%, 7/1/2019, INS: AGMC New Jersey, Industrial Development Revenue, Economic Development Authority, Harrogate, Inc., Series A, 5.875%, 12/1/2026 New Jersey, Resource Recovery Revenue, Tobacco Settlement Financing Corp., Prerefunded, 5.75%, 6/1/2032 New Jersey, State Transportation Trust Fund Authority, Transportation Systems: Series A, 5.5%, 6/15/2041 Series A, 6.0%, 12/15/2038 Series A, Prerefunded, 6.0%, 12/15/2038 New Jersey, State Turnpike Authority Revenue, Series E, 5.25%, 1/1/2040 New Jersey, Tobacco Settlement Financing Corp., Series 1-A, 5.0%, 6/1/2041 New York 5.3% New York, State Agency General Obligation Lease, Higher Education Revenue, Dormitory Authority, City University, Series A, 5.625%, 7/1/2016 New York, State Environmental Facilities Corp., State Clean Water & Drinking Revolving Funds, New York City Municipal Water Finance Authority Projects, 5.0%, 6/15/2036 New York, Tobacco Settlement Financing Corp., Series B-1C, 5.5%, 6/1/2019 New York City, NY, Municipal Water Finance Authority, Water & Sewer Revenue, Second General Resolution, Series EE, 5.375%, 6/15/2043 Niagara Falls, NY, School District General Obligation, 5.6%, 6/15/2014, INS: AGMC North Carolina 1.0% North Carolina, Capital Educational Facilities Finance Agency Revenue, High Point University Project, 0.21% *, 12/1/2028, LOC: Branch Banking & Trust North Carolina, Electric Revenue, Municipal Power Agency, Series C, 5.375%, 1/1/2017 North Carolina, Medical Care Commission, Health Care Facilities Revenue, University Health System, Series D, 6.25%, 12/1/2033 North Dakota 0.7% Fargo, ND, Sanford Health Systems Revenue, 6.25%, 11/1/2031 Ohio 2.2% Lucas County, OH, Hospital Revenue, Promedica Healthcare, Series A, 6.5%, 11/15/2037 Ohio, State Hospital Facility Revenue, Cleveland Clinic Health: Series A, 5.5%, 1/1/2039 Series B, 5.5%, 1/1/2039 Pennsylvania 2.4% Allegheny County, PA, Hospital Development Authority Revenue, University of Pittsburgh Medical, 5.625%, 8/15/2039 Franklin County, PA, Industrial Development Authority Revenue, Chambersburg Hospital Project, 5.375%, 7/1/2042 Philadelphia, PA, Airport Revenue, Series A, 5.0%, 6/15/2035 Puerto Rico 4.0% Puerto Rico, Sales Tax Financing Corp., Sales Tax Revenue: Series A, 5.375%, 8/1/2039 Series A, 6.5%, 8/1/2044 Rhode Island 0.4% Rhode Island, Health & Educational Building Corp., Higher Education Facility Revenue, University of Rhode Island, Series A, 6.25%, 9/15/2034 South Carolina 2.1% Greenwood County, SC, Hospital & Healthcare Revenue, South Carolina Memorial Hospital, 5.5%, 10/1/2031 South Carolina, Jobs Economic Development Authority, Hospital Facilities Revenue, Palmetto Health Alliance, Series C, Prerefunded, 7.0%, 8/1/2030 South Carolina, State Ports Authority Revenue, 5.25%, 7/1/2040 Tennessee 3.2% Clarksville, TN, Natural Gas Acquisition Corp., Gas Revenue, 5.0%, 12/15/2021 Jackson, TN, Hospital Revenue, Jackson-Madison Project, 5.625%, 4/1/2038 Shelby County, TN, Health, Educational & Housing Facility Board, Hospital Revenue, Methodist Health Care, Prerefunded, 6.5%, 9/1/2026 Sullivan County, TN, Health, Educational & Housing Facilities Board, Hospital Revenue, Wellmont Health Systems Project, Series C, 5.25%, 9/1/2036 Texas 13.9% Harris County, TX, Health Facilities Development Corp., Hospital Revenue, Memorial Hermann Healthcare System, Series B, 7.25%, 12/1/2035 Harris County, TX, Houston Port Authority, Series A, AMT, 6.25%, 10/1/2029 Houston, TX, Airport Revenue, People Mover Project, Series A, AMT, 5.5%, 7/15/2017, INS: AGMC North Texas, Tollway Authority Revenue: First Tier, Series A, 5.625%, 1/1/2033 Second Tier, Series F, 5.75%, 1/1/2038 First Tier, 6.0%, 1/1/2043 Texas, Dallas/Fort Worth International Airport Revenue: Series A, 5.25%, 11/1/2038 Series A, AMT, 5.875%, 11/1/2016, INS: FGIC, NATL Texas, Industrial Development Revenue, Waste Disposal Authority, Series A, AMT, 6.1%, 8/1/2024 Texas, Municipal Gas Acquisition & Supply Corp. I, Gas Supply Revenue: Series B, 0.715% **, 12/15/2017 Series B, 0.864% **, 12/15/2026 Series D, 6.25%, 12/15/2026 Texas, SA Energy Acquisition Public Facility Corp., Gas Supply Revenue: 5.5%, 8/1/2021 5.5%, 8/1/2025 Texas, Southwest Higher Education Authority, Inc., Southern Methodist University Project, 5.0%, 10/1/2035 West Harris County, TX, Regional Water Authority, Water Systems Revenue, 5.0%, 12/15/2035 Vermont 0.1% Vermont, Educational & Health Buildings Financing Agency Revenue, Fletcher Allen Health Care, Inc., Series A, 0.15% *, 12/1/2030, LOC: TD Bank NA Virginia 0.3% Washington County, VA, Industrial Development Authority, Hospital Facility Revenue, Mountain States Health Alliance, Series C, 7.75%, 7/1/2038 Washington 2.1% Port of Seattle, WA, Special Facility Revenue: Series B, AMT, 5.5%, 9/1/2011, INS: NATL, LIQ: Safeco Insurance Company of America Series B, AMT, 5.75%, 9/1/2013, INS: NATL, LIQ: Safeco Insurance Company of America Washington, State Health Care Facilities Authority Revenue, Virginia Mason Medical Center, Series A, 6.125%, 8/15/2037 Washington, State Health Care Facilities Authority, Swedish Health Services, Series A, 6.75%, 11/15/2041 Wisconsin 1.9% Badge, WI, Tobacco Asset Securitization Corp., Prerefunded, 6.125%, 6/1/2027 Wisconsin, State Health & Educational Facilities Authority Revenue, Aurora Health Care, Inc., Series A, 5.6%, 2/15/2029 Wisconsin, State Health & Educational Facilities Authority Revenue, Prohealth Care, Inc. Obligation Group, 6.625%, 2/15/2039 Total Municipal Bonds and Notes (Cost $520,576,116) Municipal Inverse Floating Rate Notes (a) 53.1% California 2.1% California, San Francisco Bay Area Toll Authority, Toll Bridge Revenue, Series F, 5.0%, 4/1/2031 (b) Trust: California, San Francisco Bay Area Toll Authority, Toll Bridge Revenue, Series 1962-5, 144A, 13.574%, 4/1/2031, Leverage Factor at purchase date: 3 to 1 Florida 7.1% Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2023, INS: AGMC (b) Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2024, INS: AGMC (b) Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2025, INS: AGMC (b) Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2026, INS: AGMC (b) Miami-Dade County, FL, Transit Sales Surtax Revenue, 5.0%, 7/1/2032, INS: AGMC (b) Trust: Miami-Dade County, FL, Transit Improvements, Series 2008-1160, 144A, 9.201%, 7/1/2023, Leverage Factor at purchase date: 2 to 1 Massachusetts 5.1% Massachusetts, State Water Pollution Abatement Trust, Series 13, 5.0%, 8/1/2032 (b) Massachusetts, State Water Pollution Abatement Trust, Series 13, 5.0%, 8/1/2037 (b) Trust: Massachusetts, State Pollution Control, Water Utility Improvements, Series 3159, 144A, 13.512%, 8/1/2032, Leverage Factor at purchase date: 3 to 1 Nevada 6.3% Clark County, NV, General Obligation, Limited Tax-Bond Bank, 5.0%, 6/1/2028 (b) Clark County, NV, General Obligation, Limited Tax-Bond Bank, 5.0%, 6/1/2029 (b) Clark County, NV, General Obligation, Limited Tax-Bond Bank, 5.0%, 6/1/2030 (b) Trust: Clark County, NV, General Obligation, Series 3158, 144A, 13.513%, 6/1/2028, Leverage Factor at purchase date: 3 to 1 New York 17.2% New York, State Dormitory Authority, State Personal Income Tax Revenue, Series A, 5.0%, 3/15/2026 (b) Trust: New York, State Dormitory Authority Revenue, Series 2008-1189, 144A, 9.2%, 3/15/2026, Leverage Factor at purchase date: 2 to 1 New York, State Dormitory Authority, State Personal Income Tax Revenue, Series A, 5.0%, 3/15/2026 (b) Trust: New York, State Dormitory Authority Revenue, Series 3160, 144A, 13.514%, 3/15/2026, Leverage Factor at purchase date: 3 to 1 New York, State Dormitory Authority, State Personal Income Tax Revenue, Series A, 5.0%, 3/15/2024 (b) Trust: New York, State Dormitory Authority Revenue, Secondary Issues, Series 1955-3, 144A, 17.87%, 3/15/2024, Leverage Factor at purchase date: 4 to 1 New York, State Dormitory Authority Revenues, State Supported Debt, University Dormitory Facilities, 5.0%, 7/1/2025 (b) New York, State Dormitory Authority Revenues, State Supported Debt, University Dormitory Facilities, 5.0%, 7/1/2027 (b) Trust: New York, State Dormitory Authority Revenues, Series 3169, 144A, 13.511%, 7/1/2025, Leverage Factor at purchase date: 3 to 1 New York, Triborough Bridge & Tunnel Authority Revenues, Series C, 5.0%, 11/15/2033 (b) Trust: New York, Triborough Bridge & Tunnel Authority Revenues, Series 2008-1188, 144A, 9.2%, 11/15/2033, Leverage Factor at purchase date: 2 to 1 New York City, NY, Transitional Finance Authority Revenue, Series C-1, 5.0%, 11/1/2027 (b) Trust: New York City, NY, Series 2008-1190, 144A, 9.2%, 11/1/2027, Leverage Factor at purchase date: 2 to 1 Pennsylvania 2.3% Pennsylvania, State General Obligation, Second Series, 5.0%, 1/1/2025 (b) Trust: Pennsylvania, State General Obligation, Public Transit Improvements, Series 2008-1146, 144A, 9.2%, 1/1/2025, Leverage Factor at purchase date: 2 to 1 Tennessee 7.1% Nashville & Davidson County, TN, Metropolitan Government, 5.0%, 1/1/2027 (b) Trust: Nashville & Davidson County, TN, Metropolitan Government, Series 2631-3, 144A, 17.865%, 1/1/2027, Leverage Factor at purchase date: 4 to 1 Nashville & Davidson County, TN, Metropolitan Government, 5.0%, 1/1/2026 (b) Trust: Nashville & Davidson County, TN, Metropolitan Government, Series 2631-2, 144A, 17.87%, 1/1/2026, Leverage Factor at purchase date: 4 to 1 Nashville & Davidson County, TN, Metropolitan Government, 5.0%, 1/1/2028 (b) Trust: Nashville & Davidson County, TN, Metropolitan Government, Series 2631-4, 144A, 17.878%, 1/1/2028, Leverage Factor at purchase date: 4 to 1 Texas 2.3% Texas, State General Obligation, Transportation Commission Mobility Fund, 5.0%, 4/1/2025 (b) Trust: Texas, State General Obligation, Series 2008-1147, 144A, 9.2%, 4/1/2025, Leverage Factor at purchase date: 2 to 1 Virginia 3.6% Virginia, State Resource Authority, Clean Water Revenue, 5.0%, 10/1/2027 (b) Virginia, State Resource Authority, Clean Water Revenue, 5.0%, 3/25/2028 (b) Trust: Virginia, State Resource Authority, Clean Water Revenue, Series 2917, 144A, 11.237%, 10/1/2027, Leverage Factor at purchase date: 2.5 to 1 Total Municipal Inverse Floating Rate Notes (Cost $241,844,940) % of Net Assets Value ($) Total Investment Portfolio (Cost $762,421,056) † Other Assets and Liabilities, Net Preferred Shares, at Redemption Value Net Assets Applicable to Common Shareholders For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Variable rate demand notes are securities whose interest rates are reset periodically at market levels.These securities are payable on demand and are shown at their current rates as of August 31, 2011. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the US Treasury bill rate. These securities are shown at their current rate as of August 31, 2011. † The cost for federal income tax purposes was $760,493,136.At August 31, 2011, net unrealized appreciation for all securities based on tax cost was $59,505,095.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $62,075,544 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,570,449. (a) Securities represent the underlying municipal obligations of inverse floating rate obligations held by the Fund. (b) Security forms part of the below tender option bond trust.Principal Amount and Value shown take into account the leverage factor. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. AMBAC: Ambac Financial Group, Inc. AMT: Subject to alternative minimum tax. ETM: Bonds bearing the description ETM (escrow to maturity) are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on bonds so designated. FGIC: Financial Guaranty Insurance Co. GTY: Guaranty Agreement INS: Insured LIQ: Liquidity Facility LOC: Letter of Credit NATL: National Public Finance Guarantee Corp. Prerefunded: Bonds which are prerefunded are collateralized usually by US Treasury securities which are held in escrow and used to pay principal and interest on tax-exempt issues and to retire the bonds in full at the earliest refunding date. SPA: Standby Bond Purchase Agreement Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2011 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Municipal Investments(c) $
